DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to include the limitation of “contacting a nitrogen gas-containing plasma cathode with an electrolytic solution”. The instant specification does not disclose “a nitrogen gas-containing plasma cathode”.  Rather, the instant specification discloses “a plasma generating cathode” or “a metal tube electrode” (Figure 1, paragraphs [0040], [0045], & [0047]). Moreover, the instant specification specifically discloses that metal tube electrode (i.e. the plasma generating cathode) is spaced apart from a surface of the electrolyte by a predetermining space (Figure 1, paragraphs [0043] & [0047]). That is, the instant specification does not disclose “contacting a nitrogen gas-containing plasma cathode with an electrolytic solution”.  Therefore, the amendments are not support by the original disclosure and the applicant is required to cancel the new matter in the reply to this office action.
Due the dependency to the parent claim, claims 2-5, and 7-12 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to include the limitation of “a nitrogen gas-containing plasma cathode”. It is not clear what this limitation is regarded. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a plasma generating cathode associated with nitrogen-containing gas”.
Claims 3 an 9 recites the limitation “the aqueous solution”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the above limitation will be interpreted as “the electrolytic solution”, respectively.
Claims 8 an 9 recites the limitation "the plasma generating cathode". There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the above limitation will be interpreted as “the nitrogen gas-containing plasma cathode”.
Due the dependency to the parent claim, claims 2-5, and 7-12 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al (JP 2016-175830, cited in IDS filed on 4/11/2022) in view of Giapis et al (PB-PUB US 2002/0171367). 
Regarding claim 1, Terajima et al disclose a method of generating plasma for ammonia synthesis (ABSTRACT). The method comprises a step of 
(1) providing electrodes 17 in an electrolytic solution within a container 12  while supplying nitrogen from a gas introduction unit 6 (i.e. contacting… a plasma cathode with an electrolytic solution… in an electrochemical cell…a metal anode, Figures 1 & 3, paragraphs [0016], [0018], [0031], [0038], [0040], & [057]); and 
(2) applying electric current to the electrodes, hence generating plasma jet and forming ammonia from the nitrogen and water (i.e. applying a current……form ammonia from the nitrogen and water,  Figures 1 & 3, paragraphs [0053] – [0059]).
Terajima teaches that a plasma generating device is used for generating plasma between electrodes in an electrolytic solution (page 1, Figure 1), but does not teach the plasma generating device having a cathode and an anode in the reactor. However, Giapis et al disclose a method of generating plasma by a plasma jet device (ABSTRACT). Giapis teaches that plasma microjet may be generated by flowing nitrogen gas in a discharge chamber/reactor 30 having a stainless-steel cathode 10 and a metal anode 12 (i.e. an electrochemical cell, Figure 1, paragraphs [0039], [0041]- [0043]). Giapis further indicates that such configuration can generate stable plasma jet at low current and voltage (paragraphs [0023] & [0039]). 
Terajima teaches to generate plasma by flowing nitrogen in a plasma generating device (Figures 1 & 3, paragraphs [0053] – [0059]). Giapis teaches to generate stable plasma jet with low current and voltage in a reactor having a cathode and a metal anode (paragraphs [0023] & [0039]). 
One having ordinary skill in the art, upon reading the teaching of Giapis, would have realized the desirability of generating stable plasma jet at low current and voltage. Therefore, it would be obvious for one having ordinary skill in the art to try to generate plasma jet in a reactor having a cathode and a metal anode as suggested by Giapis in an attempt to generate stable plasma microjet at low current and voltage with reasonable expectation of success while using the method of Terajima.
It should be noted that the limitation of  “to form solvated electrons in the electrolytic solution” is a result of performing the claimed invention. Since the teaching of Terajima/Giapis comprises substantially the same steps as claimed, it must have the same outcome unless some limitations not currently claims. thereby forming ammonia from the nitrogen gas.
Regarding claim 2, Terajima teaches that the plasma is generated at atmospheric pressure and room temperature (paragraph [0043]).
Regarding claim 4, Giapis teaches that the applied current may be in a range of 5 mA to 10 mA (paragraphs [0045] - [0046])
Regarding claim 5, Giapis teaches that microjet 14 is generated (paragraph [0041])
Regarding claim 7, Terajima teaches that the electrodes are made of platinum  (paragraph [0040]).
Regarding claims 8 and 9, Giapis teaches to flow nitrogen through a stainless-steel tube used as a cathode for generating plasma microjet (Figure 1, paragraphs [0039] & [0041]).
Regarding claim 10, Terajima teaches that the flow rate of nitrogen is in a range of 10 to 500 mL/min (Figures 1 & 3, paragraph [0020]). Giapis teaches that the flow rate may vary from 100 sccm to 200 sccm (Figure 3, paragraph [0047]). 
Regarding claims 11 and 12, it should be noted that production rate or faradaic efficiency is a result of performing the claimed method, Since Terajima/Giapis teaches substantially the same method as claimed, it must have the same outcome. If different results are achieved, it must be due to some limitations that are not currently claimed.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al (JP 2016-175830) and Giapis et al (PB-PUB US 2002/0171367) as applied to claim 1 above, and further in view of Shelp  et al (PG-PUB US 2004/0134796).
Regarding claim 3, Terajima/Giapis does not specifically pH of the electrolytic solution. However, Shelp disclose a method of generating plasma (ABSTRACT). Shelp teaches that low-pH solution, such as three of four of pH, can take more ammonia  (paragraphs [0019] & [0056]). Therefore, it would be obvious for one having ordinary skill in the art to utilize adjust pH of the electrolytic solution at low level, such as three or four, as suggested by Shelp in order to take more ammonia while using the method of Terajima/Giapis.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-5, and 7-12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795